PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Stamps, Nancy C.  
Application No. 16/740,074
Filed: January 10, 2020
For: SYRINGE AND KIT FOR ADMINISTERING PREDETERMINED SPECIFIC EPINEPHRINE DOSES 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 4, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of David Kohn appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of January 5, 2022, which set a shortened statutory period for reply of three months. A three-month extension of time under the provisions of 37 CFR 1.136(a) was obtained on July 4, 2022. Accordingly, the application became abandoned on July 6, 2022. A Notice of Abandonment was mailed on August 12, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $500, and the submission required by 37 CFR 1.114; (2) the petition fee of $525; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center Art Unit 3783 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Ann Marie Ziegler at (571) 272-7151. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions